DETAILED ACTION
Claims 1-18 are presented for examination. Claims 8, 10, 11, 13, and 14 stand currently amended.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Finality of Office Action
The following is a brief summary description of new ground(s) of rejection (if any) and the reason why those new ground(s) are made necessary by this amendment:
Claims 13 and 14 were amended to remove recitation which was considered distinguishing over prior art. Accordingly, claims 13 and 14 are now rejected as necessitated by the amendment.
Response to Arguments
Applicant's remarks filed 27 October 2021 have been fully considered and Examiner’s response is as follows:
Applicant remarks page 8 argues:
Neither reference teaches or suggests the production of 3D models for maintenance, and even more so, for maintenance and inspection of elevators. Further, the Examiner has not provided any evidence that either reference teaches or suggests production of 3D models for maintenance at all.
This argument is unpersuasive.
First, the claims do not recite “maintenance” or “elevators” and accordingly do not require production of 3D models for maintenance. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In contrast, claim 1 preamble recites generating a 3D model of structural components of a bearing structure of an escalator. Yoshikawa paragraph 6 lines 2-3 state “a passenger conveyor, for example, an escalator 1.” Thus, Yoshikawa recites the exact same field of use of “escalator” as recited in claim 1 preamble.
Second, Soni section 3.2.4 cited by Examiner regarding creation of 3D models is a part of section 3 which is titled “A review of engineering surveying techniques used in deformation monitoring.” Deformation monitoring relates to a type of maintenance. See also the title of Soni. The infrastructure monitoring taught by Soni is clearly within the broad gamut of “maintenance.”
In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Specification
The abstract and Specification has been appropriately corrected. Accordingly, Examiner's objection(s) to the specification is withdrawn.
Claim Objections
Claims 10 and 11 have been appropriately corrected. Accordingly, Examiner's objection(s) to the claim(s) are withdrawn.
Claim Rejections - 35 USC § 112
Claim 8 antecedent basis has been correct. Claims 13 and 14 have been appropriately corrected. Accordingly, Examiner's rejection of claims 8, 13, and 14 under § 112 is withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 9, 11, 12-15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2000-159470 A Yoshikawa, H. [herein “Yoshikawa”]1 in view of Soni, A. “Non-Contact Monitoring of Railway Infrastructure with Terrestrial Laser Scanning and Photogrammetry at Network Rails” Thesis, U. College London (2016) [herein “Soni”].
1. A method for generating a 3D model of structural components of a bearing structure of an escalator or a moving walkway.” Yoshikawa figure 1 shows an escalator. Yoshikawa paragraph 11 discloses “The image in the captured truss 4.” The truss is a plurality of structural components of the bearings structure. The truss is a bearing structure of the escalator.
Yoshikawa does not explicitly disclose generating a 3D model; however, in analogous art of engineering metrology, Soni page 63 section 3.2.4 first paragraph teaches “Photogrammetry is a very traditional method of acquiring 3D information and has been used in surveying for many applications… digital photogrammetry has allowed high quality and efficient production of 3D models.”
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Yoshikawa and Soni. One having ordinary skill in the art would have found motivation to use production of 3D object models into the system of maintenance inspection of escalators for the advantageous purpose of production of 3D models in a digital form to reconstruct the objects. See Soni page 63 section 3.2.4 first paragraph. Further motivation is found for the purposes of allowing for a non-contact measurement technique. See Soni page 63 section 3.2.4 second paragraph.
Claim 1 further recites “wherein the escalator or the moving walkway comprises a conveying assembly with a plurality of tread units moveable along a revolving travel path.” Yoshikawa figure 1 shows an escalator with tread units (steps 2). See also Yoshikawa paragraph 6 line 3.
Claim 1 further recites “the method comprising: fixing an image recording device on the conveying assembly.” Yoshikawa paragraph 9 discloses “Once the tread surface 2 B is removed, the television camera 7 is fixed in the step frame frame 2 C through the opening 2 D.” Fixing a television camera to the step frame is fixing an image recording device on the conveying assembly. The camera is an image recording device.
Claim 1 further recites “removing at least one of the tread units to enable visual access underneath the tread units to structural components which shall be measured.” Yoshikawa paragraph 8 discloses “remove the tread 2 B of the maintenance and inspection step 2 A.” Removing the treat of the inspection step is removing at least one of the tread units.

Claim 1 further recites “prior to recording image recordings, immovably affixing at least one reference mark on the escalator or on the moving walkway in at least one place within the travel path, wherein the reference mark is clearly identifiable for the image recording device.” Yoshikawa does not explicitly disclose affixing a reference mark on the escalator; however, in analogous art of engineering metrology, Soni page 2 second paragraph teaches “included tools from engineering metrology, such as laser trackers and target nests.” Target nests are reference marks. Soni page 53 figure 3.10 shows a smaller HDS target which “can have an adhesive or magnetic backing to allow attachment to any surface type.” An adhesive attachment to the escalator is affixing at least one reference mark to the escalator. Targets are used as identifiable for the image recording device.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Yoshikawa and Soni. One having ordinary skill in the art would have found motivation to use calibration targets into the system of maintenance inspection of escalators for the advantageous purpose of “allow an order of magnitude better measurement capability to be used as a gold standard against engineering surveying techniques.” See Soni page 2 section 1.2 second paragraph. Soni page 53 last line further provides motivation to use targets in a scan to “ensure the geometry of the area remained intact.”
Claim 1 further recites “moving the conveying assembly together with the image recording device over at least partial areas of the travel path in a revolving manner; recording image recordings of the structural components to be measured using the image recording device at a number of positions along the travel path.” Yoshikawa paragraph 10 discloses:
After the television camera 7 is fixed in the step body frame 2 C, the step group 2 is moved, and a truss 4 such as a oil pan 5 or a step chain is photographed by the television camera 7.
Moving the step group is moving the conveying assembly in a revolving manner. Photographing the truss is recording image recordings of the structural components using the image recording device at positions along the travel path.
and effecting the generation of the 3D model at least of partial areas of the structural components of the bearing structure based on the recorded image recordings and with the aid of at least one reference mark recorded together with the images.” Yoshikawa paragraphs 11 and 13 teaches outputting an image of the truss 4 for evaluation inspection work.
Yoshikawa does not explicitly disclose generating a 3D model; however, in analogous art of engineering metrology, Soni page 63 section 3.2.4 first paragraph teaches “Photogrammetry is a very traditional method of acquiring 3D information and has been used in surveying for many applications… digital photogrammetry has allowed high quality and efficient production of 3D models.” 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Yoshikawa and Soni. One having ordinary skill in the art would have found motivation to use production of 3D object models into the system of maintenance inspection of escalators for the advantageous purpose of production of 3D models in a digital form to reconstruct the objects. See Soni page 63 section 3.2.4 first paragraph. Further motivation is found for the purposes of allowing for a non-contact measurement technique. See Soni page 63 section 3.2.4 second paragraph.
Claim 2 further recites “2. The method according to claim 1, wherein, in generating the 3D model, a number of image recordings are combined to form one overall recording taking account the reference marks recorded along with the images.” Yoshikawa does not explicitly disclose affixing a reference mark on the escalator; however, in analogous art of engineering metrology, Soni page 2 second paragraph teaches “included tools from engineering metrology, such as laser trackers and target nests.” Target nests are reference marks. Soni page 53 figure 3.10 shows a smaller HDS target which “can have an adhesive or magnetic backing to allow attachment to any surface type.” An adhesive attachment to the escalator is affixing at least one reference mark to the escalator. Targets are used as identifiable for the image recording device.
Soni page 53 last paragraph teaches “TLS targets can be used to accurately overlap scans of a space where multiple scans are required.” Overlapping multiple scans with TLS targets is combining a plurality of images to form one overall recording which takes into account the reference mark targets.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Yoshikawa and Soni. One having ordinary skill in the art would See Soni page 2 section 1.2 second paragraph. Soni page 53 last line further provides motivation to use targets in a scan to “ensure the geometry of the area remained intact.”
Claim 3 further recites “3. The method of claim 1, wherein, in generating the 3D model, distortions in the image recordings are corrected by way of the reference marks recorded along with the images.” Yoshikawa does not explicitly disclose affixing a reference mark on the escalator; however, in analogous art of engineering metrology, Soni page 2 second paragraph teaches “included tools from engineering metrology, such as laser trackers and target nests.” Target nests are reference marks. Soni page 53 figure 3.10 shows a smaller HDS target which “can have an adhesive or magnetic backing to allow attachment to any surface type.” An adhesive attachment to the escalator is affixing at least one reference mark to the escalator. Targets are used as identifiable for the image recording device.
Soni page 53 last paragraph teaches “TLS targets can be used to accurately overlap scans of a space where multiple scans are required.” Overlapping multiple scans with TLS targets is combining a plurality of images to form one overall recording which takes into account the reference mark targets.
Soni page 205 section 6.2.2 first paragraph teaches “carried out a point-based self-calibration of this system and was able to show the ranging precision was better than 2mm to TLS signalised targets before and after the calibration procedure.” Soni page 205 second paragraph continues “To increase the accuracy of the registration of scans for a particular epoch, sphere targets were used (see section 3.2.3.1).” The use of TLS targets and sphere targets for self-calibration and registration respectively is correcting distortions in the image by way of the reference marks. The targets are respective reference marks.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Yoshikawa and Soni. One having ordinary skill in the art would have found motivation to use calibration targets into the system of maintenance inspection of escalators for the advantageous purpose of “allow an order of magnitude better measurement capability to be used as a gold standard against engineering surveying techniques.” See Soni page 2 section 1.2 second 
Claim 4 further recites “4. The method of claim 1, wherein the generated 3D model is calibrated by way of reference marks recorded along with the images.” Yoshikawa does not explicitly disclose affixing a reference mark on the escalator; however, in analogous art of engineering metrology, Soni page 2 second paragraph teaches “included tools from engineering metrology, such as laser trackers and target nests.” Target nests are reference marks. Soni page 53 figure 3.10 shows a smaller HDS target which “can have an adhesive or magnetic backing to allow attachment to any surface type.” An adhesive attachment to the escalator is affixing at least one reference mark to the escalator. Targets are used as identifiable for the image recording device.
Soni page 53 last paragraph teaches “TLS targets can be used to accurately overlap scans of a space where multiple scans are required.” Overlapping multiple scans with TLS targets is combining a plurality of images to form one overall recording which takes into account the reference mark targets.
Soni page 205 section 6.2.2 first paragraph teaches “carried out a point-based self-calibration of this system and was able to show the ranging precision was better than 2mm to TLS signalised targets before and after the calibration procedure.” Soni page 205 second paragraph continues “To increase the accuracy of the registration of scans for a particular epoch, sphere targets were used (see section 3.2.3.1).” The use of TLS targets and sphere targets for self-calibration and registration respectively is calibrating by way of the reference marks. The targets are respective reference marks.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Yoshikawa and Soni. One having ordinary skill in the art would have found motivation to use calibration targets into the system of maintenance inspection of escalators for the advantageous purpose of “allow an order of magnitude better measurement capability to be used as a gold standard against engineering surveying techniques.” See Soni page 2 section 1.2 second paragraph. Soni page 53 last line further provides motivation to use targets in a scan to “ensure the geometry of the area remained intact.”
Claim 5 further recites “5. The method of claim 1, wherein the image recordings are recorded during the continuous movement of the conveying assembly.” Yoshikawa paragraph 10 discloses:

Photographing the truss when the step group is moved is recording the images during a movement of the conveying assembly.
Claim 6 further recites “6. The method of claim 1, wherein movement of the conveying assembly is temporarily interrupted during the recording of image recordings.” Yoshikawa paragraph 6 discloses “The lens portion of the television camera has a variable structure so that the photographing position can be changed freely.” Changing the photographing position freely indicates an intent to set the photographing position freely according to the interest of the user. Changing the position implies both moving of the position and stopping a movement of the photographing position. That is, one of ordinary skill in the art would understand the new photographing position is a fixed position and a singular position is an unmoving point.
Claim 9 further recites “9. A method for measuring structural components of the bearing structure of the escalator or the moving walkway, the method comprising: generating a 3D model of the structural components of the bearing using the method of claim 1.” Yoshikawa does not explicitly disclose generating a 3D model; however, in analogous art of engineering metrology, Soni page 63 section 3.2.4 first paragraph teaches “Photogrammetry is a very traditional method of acquiring 3D information and has been used in surveying for many applications… digital photogrammetry has allowed high quality and efficient production of 3D models.”
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Yoshikawa and Soni. One having ordinary skill in the art would have found motivation to use production of 3D object models into the system of maintenance inspection of escalators for the advantageous purpose of production of 3D models in a digital form to reconstruct the objects. See Soni page 63 section 3.2.4 first paragraph. Further motivation is found for the purposes of allowing for a non-contact measurement technique. See Soni page 63 section 3.2.4 second paragraph.
Claim 9 further recites “measuring the structural components by way of the 3D model.” Soni page 63 section 3.2.4 first paragraph teaches “Photogrammetry is a very traditional method of acquiring 3D information and has been used in surveying for many applications… digital photogrammetry has metry and surveying indicates measurement of respectively surveyed components.
Claim 11 recites “11. A device for generating a 3D model of structural components of a bearing structure of an escalator or moving walkway.” Yoshikawa figure 1 shows an escalator. Yoshikawa paragraph 11 discloses “The image in the captured truss 4.” The truss is a plurality of structural components of the bearings structure. The truss is a bearing structure of the escalator.
Yoshikawa does not explicitly disclose generating a 3D model; however, in analogous art of engineering metrology, Soni page 63 section 3.2.4 first paragraph teaches “Photogrammetry is a very traditional method of acquiring 3D information and has been used in surveying for many applications… digital photogrammetry has allowed high quality and efficient production of 3D models.”
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Yoshikawa and Soni. One having ordinary skill in the art would have found motivation to use production of 3D object models into the system of maintenance inspection of escalators for the advantageous purpose of production of 3D models in a digital form to reconstruct the objects. See Soni page 63 section 3.2.4 first paragraph. Further motivation is found for the purposes of allowing for a non-contact measurement technique. See Soni page 63 section 3.2.4 second paragraph.
Claim 11 further recites “wherein the escalator or the moving walkway comprises a conveying assembly with a plurality of tread units moveable along a revolving travel path, wherein the tread units are arranged one behind the other along the travel path.” Yoshikawa figure 1 shows an escalator with tread units (steps 2). Yoshikawa paragraph 6 line 3 discloses “a step group 2 formed by connecting a plurality of steps in an endless manner.” A connected plurality of steps as depicted in Yoshikawa figure 1 is tread units arranged one behind the other along the travel path.
Claim 11 further recites “and, at least in a conveying region in which the tread units can be stepped on by passengers, the tread units are arranged above structural components to be measured.” See Yoshikawa figure 1. Yoshikawa paragraph 6 lines 3-5 disclose:
escalator 1 includes a step group 2 formed by connecting a plurality of steps in an endless manner, a driving device 3 for driving the step group 2, and a truss 4 for installing the driving device 3 and the step group 2.

Claim 11 further recites “the device comprising: an image recording device, which is arranged to record image recordings of the structural components to be measured; a fixing means, which is arranged to fix the image recording device on the conveying assembly.” Yoshikawa paragraph 9 discloses “Once the tread surface 2 B is removed, the television camera 7 is fixed in the step frame frame 2 C through the opening 2 D.” Fixing a television camera to the step frame is fixing an image recording device on the conveying assembly. The camera is an image recording device.
Claim 11 further recites “and at least one clearly identifiable reference mark, which can be immovably affixed on the escalator or the moving walkway in at least one place within the travel path.” Yoshikawa does not explicitly disclose affixing a reference mark on the escalator; however, in analogous art of engineering metrology, Soni page 2 second paragraph teaches “included tools from engineering metrology, such as laser trackers and target nests.” Target nests are reference marks. Soni page 53 figure 3.10 shows a smaller HDS target which “can have an adhesive or magnetic backing to allow attachment to any surface type.” An adhesive attachment to the escalator is affixing at least one reference mark to the escalator. Targets are used as identifiable for the image recording device.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Yoshikawa and Soni. One having ordinary skill in the art would have found motivation to use calibration targets into the system of maintenance inspection of escalators for the advantageous purpose of “allow an order of magnitude better measurement capability to be used as a gold standard against engineering surveying techniques.” See Soni page 2 section 1.2 second paragraph. Soni page 53 last line further provides motivation to use targets in a scan to “ensure the geometry of the area remained intact.”
Claim 11 further recites “and processor configured to generate the 3D model at least of partial areas of the structural components of the bearing structure based on image recordings recorded by the image recording device with the aid of reference marks recorded along with the image recordings.” Yoshikawa paragraph 10 discloses image recordings recorded by the television camera fixed in the step body frame.

Yoshikawa does not explicitly disclose generating a 3D model; however, in analogous art of engineering metrology, Soni page 63 section 3.2.4 first paragraph teaches “Photogrammetry is a very traditional method of acquiring 3D information and has been used in surveying for many applications… digital photogrammetry has allowed high quality and efficient production of 3D models.” 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Yoshikawa and Soni. One having ordinary skill in the art would have found motivation to use production of 3D object models into the system of maintenance inspection of escalators for the advantageous purpose of production of 3D models in a digital form to reconstruct the objects. See Soni page 63 section 3.2.4 first paragraph. Further motivation is found for the purposes of allowing for a non-contact measurement technique. See Soni page 63 section 3.2.4 second paragraph.
Claim 12 further recites “12. The device according to claim 11, wherein the image recording device is a 3D image recording device for recording 3D image recordings.” Yoshikawa does not explicitly disclose generating a 3D model; however, in analogous art of engineering metrology, Soni page 63 section 3.2.4 first paragraph teaches “Photogrammetry is a very traditional method of acquiring 3D information and has been used in surveying for many applications… digital photogrammetry has allowed high quality and efficient production of 3D models.” Acquiring 3D information is 3D image recording.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Yoshikawa and Soni. One having ordinary skill in the art would have found motivation to use production of 3D object models into the system of maintenance and inspection of escalators for the advantageous purpose of production of 3D models in a digital form to reconstruct the objects. See Soni page 63 section 3.2.4 first paragraph. Further motivation is found for the purposes of allowing for a non-contact measurement technique. See Soni page 63 section 3.2.4 second paragraph.
Claim 13 further recites “13. The device according to claim 11, wherein the recording of image recordings is coordinated with the movement of the conveying assembly.” Yoshikawa paragraph 10 discloses:

Moving the step group is moving the conveying assembly in a revolving manner. Photographing the truss is recording image recordings of the structural components using the image recording device at positions along the travel path.
Waiting until the television camera is fixed to the step body before moving the step group is coordinating the image recording of the television camera and the movement of the step group conveying assembly.
Dependent claim 14 is substantially similar to claim 13 above and is rejected for the same reasons.
Dependent claims 15 and 16 are substantially similar to claims 3 and 4 above and are rejected for the same reasons.
Dependent Claim 10
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa and Soni as applied to claim 9 above, and further in view of US patent 6,685,002 B1 Nurnberg, et al. [herein “Nurnberg”].
Claim 10 further recites “10. A method for modernizing the escalator or the moving walkway, the method comprising: ascertaining dimensions within the bearing structure of the escalator or the moving walkway by measuring structural components of the bearing structure using the method of claim 9.” See claim 9 above.
Claim 10 further recites “removing old components from the escalator or the moving walkway attached to the bearing structure; attaching new components of the escalator or the moving walkway to the bearing structure.” Yoshikawa paragraph 1 discloses “maintenance and inspection.” Yoshikawa paragraph 15 discloses “to remove the dirt and damage.” Removing damage in the context of maintenance is replacing damaged components with new undamaged components.
But Yoshikawa nor Soni disclose removing old components and attaching new components; however, in analogous art of escalator maintenance, Nurnberg column 3 lines 5-9 teach: 

Nurnberg column 5 lines 2-4 disclose:
an entirely new escalator using state-of-the-art design and techniques is possible so that a new escalator is being added within the old truss framework.
Removing the old systems is removing old components from the escalator. A new escalator being added within the old truss framework is attaching new components of the escalator to the bearing structure. The old truss is the bearing structure.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Yoshikawa, Soni, and Nurnberg. One having ordinary skill in the art would have found motivation to use replacing an old escalator with a new escalator into the system of maintenance and inspection of escalators for the advantageous purpose of the customer receiving a new escalator with the latest features and updated technology. See Nurnberg column 5 lines 1-9.
Claim 10 further recites “wherein positioning of the new components on the bearing structure is effected taking into account the previously ascertained dimensions within the bearing structure.” Nurnberg column 5 lines 2-4 teach “a new escalator is being added within the old truss framework.” The new escalator being added within the old truss framework is positioning the new components on the old truss which necessarily takes into account the actual positions of the old bearing structure.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-7 of copending Application No. 17/250715. Although the claims at issue are not identical, they are not patentably distinct from each as outlined in the table below. Differences, if any, are underlined.
Instant Application
Application 17/250715
1. A method forgenerating a 3D model of structural components of a bearing structure of an escalator or a moving walkway,wherein the escalator or the moving walkway comprises a conveying assembly with a plurality of tread units moveable along a revolving travel path, the method comprising:
Claim 3. The method of claim 1, wherein generating the three-dimensional supporting framework model data set of the existing structural framework comprises:

[Preamble field of use limitations are not given patentable weight except where they are necessary to breathe life into the claim. Here, respective tread units and revolving travel path are found below when recited in the body of the claim]
[Furthermore, claim 1 recites “an escalator or a moving walkway”]
fixing an image recording device on the conveying assembly;
fixing an image recording device to the existing, circulating conveyor belt;
removing at least one of the tread unitsto enable visual access underneath the tread units to structural components which shall be measured;






before recording image recordings,attaching at least one reference mark which is clearly recognizable for the image recording device to the existing passenger transport system in a stationary manner at least one point within a travel path;
moving the conveying assembly together with the image recording device over at least partial areas of the travel path in a revolving manner;
displacing the conveyor belt together with the image recording device fixed thereon circumferentially at least over sub-regions of the travel path;
recording image recordings of the structural components to be measured using the image recording device at a number of positions along the travel path; and
recording image recordings of the structural components of the existing supporting framework to be measured using the image recording device from a plurality of positions along the travel path; and
effecting the generation of the 3D model at least of partial areas of the structural components of the bearing structure based on the recorded image recordings and with the aid of at least one reference mark recorded together with the images.
wherein the generation of the three-dimensional supporting framework model data set takes place at least from sub-regions of the structural components of the existing supporting framework, based on the recorded image recordings and with the aid of the at least one reference mark recorded together.
Claim 2. The method according to claim 1, wherein, in generating the 3D model, a number of image recordings are combined to form one overall recording taking account the reference marks recorded along with the images.
Claim 4. The method of claim 3, wherein, when generating the three-dimensional supporting framework model data set, a plurality of image recordings are combined to form an overall recording, taking into consideration reference marks recorded together in the image recordings.
Claim 3. The method of claim 1, wherein, in generating the 3D model, distortions in the image recordings are corrected by way of the reference marks recorded along with the images.
Claim 5. The method of claim 3, wherein, when generating the three-dimensional supporting framework model data set,
distortions in the image recordings are corrected on the basis of reference marks recorded together in the image recordings.
Claim 4. The method of claim 1, wherein the generated 3D model is calibrated by way of reference marks recorded along with the images.
Claim 6. The method of claim 3, wherein the generated three-dimensional supporting framework model data set is calibrated on the basis of reference marks recorded together in the image recordings.
Claim 5. The method of claim 1, wherein the image recordings are recorded during the continuous movement of the conveying assembly.
Claim 7. The method of claim 3, wherein the image recordings are recorded during the continuous displacement of the existing conveyor belt.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
Claims 7, 8, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
JP 2000-159470 A Yoshikawa, H. [herein “Yoshikawa”] teaches installing a camera on a step of an escalator for maintenance and inspection. Yoshikawa fails to teach the camera signaling a control of the escalator.
Soni, A. “Non-Contact Monitoring of Railway Infrastructure with Terrestrial Laser Scanning and Photogrammetry at Network Rails” Thesis, U. College London (2016) [herein “Soni”] teaches technology background on laser scanning and photogrammetry. Soni fails to teach a monitoring device signaling a control of the escalator or moving walkway.
US patent 6,685,002 B1 Nurnberg, et al. [herein “Nurnberg”] teaches modernizing an escalator by replacing old components with new modules within an old truss. Nurnberg fails to teach an image recording device signaling a control of the escalator.
US patent 10,954,102 B2 Yamada, et al. [herein “Yamada”] using a step with camera and microphone for diagnosing failure or malfunctions of an escalator. Yamada column 2 lines 67 to column 3 line 2 teach the diagnostic step being “driven around the loop together with the escalator steps” but Yamada fails to teach the diagnostic step or cameras signaling a control of the escalator.
None of these references taken either alone or in combination with the prior art of record disclose “wherein the image recording device exchanges signals with a control of the escalator or the moving walkway” or “and thereupon signal to the control of the escalator or the moving walkway” in combination with the remaining elements and features of the claimed invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay B Hann whose telephone number is (571)272-3330. The examiner can normally be reached M-F 10am-7pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jay Hann/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        6 November 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Paragraph number citations for Yoshikawa are in reference to the English machine translation.